Citation Nr: 1041510	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  07-38 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel







INTRODUCTION

The Veteran served on active duty from December 1950 to May 1952.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, 
Florida, that denied service connection for chronic obstructive 
pulmonary disease (claimed as emphysema). 


FINDINGS OF FACT

1.  In October 2010, the Board received confirmation that the 
Veteran died in September 2010.  

2.  At the time of his death, the Veteran had a claim for service 
connection for chronic obstructive pulmonary disease pending 
before the Board. 


CONCLUSION OF LAW

The pending appeal is dismissed due to the Veteran's death.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Regrettably, the Veteran died in September 2010.  At the time of 
his death, he had a claim for service connection for chronic 
obstructive pulmonary disease pending before the Board.  However, 
as a matter of law, appellants' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996); 
Smith v. Brown, 10 Vet. App. 330 (1997); Landicho v. Brown, 
7 Vet. App. 42 (1994).

As the Veteran's claim has been rendered moot by his death, it is 
dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.1302 (2010).  

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
Veteran for purposes of processing the claim to completion.  Such 
a request must be filed not later than one year after the date of 
the Veteran's death.  Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2010) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  As provided 
for in the new provision, a person eligible for substitution 
includes a living person who would be eligible to receive accrued 
benefits due to the Veteran under 38 U.S.C.A. § 5121(a).  In the 
future, VA will issue regulations governing the rules and 
procedures for substitution upon death.  Until such regulations 
are issued, an eligible party seeking substitution in an appeal 
that has been dismissed by the Board due to the death of the 
Veteran should file a request for substitution with the RO from 
which the claims originated. 


ORDER

The appeal is dismissed due to the Veteran's death.



____________________________________________
DEMETRIOS G. ORFANOUDIS 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


